El Juez Asociado Señor "Wole,
emitió la opinión del tribunal.
El National City Bank of New York solicita la desestima-ción de este recurso por frívolo. De los autos de este caso aparece que Moral & Cía. adeudaba varios pagarés al National City Bank, ascendentes a $12,000 ó $13,000. Para garan-tizar los mismos la deudora entregó al banco en prenda cier-tas colaterales pertenecientes a Carmen Nadal viuda de Del Moral, quien posteriormente fué declarada incapacitada. Los pagarés no fueron pagados a su vencimiento y el banco ven-dió las colaterales para cobrar la deuda. Uno de los pagarés era por cinco mil dólares y la venta tuvo por resultado que dos de los pagarés fueron cancelados y $325.64 fueron apli-cados al pag’aré de cinco mil dólares, en cobro del cual se inició -el presente caso. En otras palabras, el demandante inició pleito contra Moral & Cía. por cinco mil dólares, me-nos el sobrante que fué abonado después de cancelar los otros dos pagarés. El pagaré en este caso contiene varias estipu-laciones al efecto de que a su vencimiento el banco podía vender las colaterales sin tener que dar aviso. Se dictó senten-cia contra los demandados. Esta es la apelación interpuesta contra dicha sentencia.
*128No se suscita cuestión alguna respecto al hecho de que se debían los cinco mil dólares. Lo que los apelantes sostienen es que las colaterales fueron vendidas sin notificarse a la tutora de Carmen Nadal de la venta de las mismas; que dicha tutora debía haber sido notificada de la ameritada venta.
Examinando los autos, hallamos que en 26 de agosto, 1931, el National City Bank notificó a Carmen del Moral, tutora de Carmen Nadalj que el banco estaba considerando vender las colaterales dadas en garantía de los préstamos de $12,000, que el banco estaba deseoso de dar a la tutora otra oportu-nidad de pagar dicho pagaré, y que si el mismo no era pa-gado dentro de quince días, el banco procedería a vender las colaterales. El pagaré en este caso dió al banco derecho a efectuar la venta sin hacer notificación alguna, pero sea ello como fuere, se dió aviso.
Además, ésta es una acción incoada contra Moral & Cía. El banco tenía una acción personal contra esa firma por el pago de la deuda. El hecho de que las colaterales fueran vendidas, con o sin notificación, no constituía defensa alguna y no se presentó ninguna contrademanda, aun suponiendo que Moral & Cía., a distinción de Carmen Nadal, tuviera tal contrademanda.

Debe desestimarse la apelación.

El Juez Asociado Señor Córdova Dávila no intervino.